FINAL REJECTION
This is in response to Applicant amendments filed on 08/24/2022 amending Claims 1,3, 9, 13, and 20; and cancelling Claims 2, 11-12, and 15-16. Claims 1, 3-10, 13-14, 17-20 are examined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carr (US 4,723,626) in view of Czachor (US 2003/0156940).

Regarding Claim 20: Carr discloses a gas turbine engine comprising:  121349-125327 an engine core (see annotated figure ‘626); a nacelle (12; Fig. 3) housing the engine core (see Fig. 3), the nacelle and the engine core defining a bypass flow path therebetween (see annotated figure ‘626); and an acoustic liner (see annotated figure ‘626) mounted between the nacelle and the engine core, the acoustic liner comprising: a liner core (90; Fig. 6) comprising a plurality of cells (see annotated figure ‘626) extending between a first side (see annotated figure ‘626) of the liner core and a second side (see annotated figure ‘626) of the liner core opposite the first side of the liner core; a back skin (92; Fig. 6) comprising a light-reflecting layer (see Col. 5 L. 27 wherein the skin is made of aluminum sheet,  see [0041] of Applicant’s description wherein the light-reflective layer is described as an aluminum foil and Merriam-Webster dictionary that defines foil as a “a very thin sheet metal”), the light-reflecting layer comprising a first side (see annotated figure ‘626) bonded to the first side of the liner core a second side (see annotated figure ‘626) of the light-reflecting layer opposite the first side of the light-reflecting layer; and a face skin (94 and 96; Fig. 6), the face skin comprising a first side (see annotated figure ‘626) bonded to the second side of the liner core, wherein the face skin is a perforated sheet (“perforated sheet”, Col. 5 L. 29) comprising a plurality of holes (see annotated figure ‘626) extending between the first side of the face skin and a second side of the face skin opposite the first side  and wherein the face skin defines at least a portion of the bypass flow path (see annotated figure ‘626).
Carr is silent regarding a structural layer bonded to the second side of the light-reflecting layer and the structural layer comprising a polymeric material.
However, Czachor teaches an acoustic liner (see annotated figure ‘940) having a core (see annotated figure ‘940) comprising a plurality of cells (see annotated figure ‘940) extending between; a back skin (32; Fig. 1) made of metal sheet ([0015]);  a face skin (see annotated figure ‘940); and a structural layer (50 and 52; Fig. 1) bonded to a second side of the back skin (see annotated figure ‘940) and comprising a polymeric material (see [0016] wherein the layer is made of Kevlar which is a polymeric material).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Carr to have a structural layer bonded to the second side and the structural layer comprising a polymeric material, as taught by Czachor, to provide ballistic protection, as recognized by Czachor (see [0016]).

    PNG
    media_image1.png
    828
    816
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    585
    816
    media_image2.png
    Greyscale


Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carr (US 4,723,626) in view of Czachor (US 2003/0156940), and further in view of Clarkson (US 2014/0072421).

Regarding Claim 1: Carr discloses an acoustic liner (see annotated figure ‘626) comprising: a core (90; Fig. 6) comprising a plurality of cells (see annotated figure ‘626) extending between a first side (see annotated figure ‘626) of the core and a second side (see annotated figure ‘626) of the core opposite the first side of the core; 
a back skin (92; Fig. 6) comprising a light-reflecting layer (see Col. 5 L. 27 wherein the skin is made of an aluminum sheet,  see [0041] of Applicant’s description wherein the light-reflective layer is defined as an aluminum foil and Merriam-Webster dictionary that defines foil as a “a very thin sheet metal”), the light-reflecting layer comprising a first side (see annotated figure ‘626) and a second side (see annotated figure ‘626), the first side of the light reflective layer attached to the first side of the core; and a face skin (94 and 96; Fig. 6), the face skin comprising a first side (see annotated figure ‘626) attached to the second side of the core.
Carr is silent regarding a structural layer bonded to the second side of the light-reflecting layer and comprising a polymeric material.

However, Czachor teaches an acoustic liner (see annotated figure ‘940) having a core (see annotated figure ‘940) comprising a plurality of cells (see annotated figure ‘940) extending between; a back skin (32; Fig. 1) made of metal sheet ([0015]);  a face skin (see annotated figure ‘940); and a structural layer (50 and 52; Fig. 1) bonded to a second side of the back skin (see annotated figure ‘940) and comprising a polymeric material (see [0016] wherein the layer is made of Kevlar which is a polymeric material).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Carr to have a structural layer bonded to the second side and comprising a polymeric material, as taught by Czachor, to provide ballistic protection, as recognized by Czachor (see [0016]).
Carr in view of Czachor as stated above is silent regarding using adhesive to bond the structural structure, i.e. Kevlar layer.
However, Clarkson teaches a gas turbine (“gas turbine” Abstract) with a fan case (10; Fig. 1) wherein a Kevlar layer (“Kevlar”, [0003]) is bonded onto a back skin (back skin of the fan case) using adhesive (see [0003]). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Carr in view of Czachor to have use adhesive to bond the structural structure, i.e. Kevlar layer, as taught by Clarkson, to securely affix the structural structure.

Claims 3-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carr (US 4,723,626) in view of Czachor (US 2003/0156940), and Clarkson (US 2014/0072421) as applied to Claim 1 above, and further in view of Nampy (US 9,704,467).

Regarding Claim 3: Carr, in view of Czachor and further in view of Clarkson teaches all the limitation of Claim 1, as stated above, but is silent regarding the face skin comprising a second polymeric material.
Howerver, Nampy teaches an acoustic liner (20; Fig. 1) having a back skin (40; Fig. 2), a front skin (22; Fig. 2), and a liner core (26; Fig. 2) extending between the back skin and the front skin, wherein the front skin is made of a polymeric material (Col. 4 L. 41-45).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the face skin of Carr, Czachor, and Clarkson to have the face skin comprising a polymeric material, as taught by Nampy, to take advantage of the unique physical properties of the polymerique materials for the elaboration of an acoustic panel such as toughness, rigidity, and/or lightweight.

Regarding Claim 4: Carr, Czachor, Clarkson, and Nampy teaches all the limitations of Claim 3, as stated above, and Carr further discloses the light-reflecting layer is an aluminum foil (Col. 5 L. 27 wherein the skin is made of aluminum sheet, Figs. 3-5  wherein the sheet is very thin relative to the system in which it is incorporated, e.g. aircraft,  gas turbine engine, nacelle, cell thickness, and see Merriam-Webster dictionary that defines foil as a “a very thin sheet metal”).

Regarding Claim 5: Carr, Czachor, Clarkson, and Nampy teaches all the limitations of Claim 3, as stated above, and Carr further discloses the face skin is a perforated sheet (“perforated sheet”, Col. 5 L. 29) comprising a plurality of holes (see annotated figure ‘626) extending between the first side of the face skin and a second side of the face skin opposite the first side.

Regarding Claim 6: Carr, Czachor, Clarkson, and Nampy teaches all the limitations of Claim 5, as stated above, and Carr further discloses the plurality of cells of the core form a honeycomb structure (“honeycomb core cells 90” Col. 5 L. 26-27).

Regarding Claim 7: Carr, Czachor, Clarkson, and Nampy teaches all the limitations of Claim 5, as stated above, and Carr further discloses the core is made from aluminum (see Col. 5 L.21-22 wherein Beggs US 4,379, 191 is incorporated by reference and Beggs Col. 1 L. 55-61 teaches the core being made of aluminum).

Regarding Claim 8: Carr, Czachor, Clarkson, and Nampy teaches all the limitations of Claim 5, as stated above, and Czachor further teaches one or both of the face skin and the structural layer of the back skin comprise a plurality of bonded layers (see layers 50 and 52 Fig.1, the two layer 50 and 52 are necessarily bonded to each other to avoid to be separated when the system is in use).



Claims 9-10, 14, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carr (US 4,723,626) in view of Czachor (US 2003/0156940), and further in view of Reeves (US 2019/0329360).

Regarding Claim 9: Carr discloses a method (the disclosure apparatus provides its method of forming) for forming an acoustic liner (see annotated figure ‘626), the method comprising: providing a core (90; Fig. 6) comprising a plurality of cells (see annotated figure ‘626) extending between a first side (see annotated figure ‘626) of the core and a second side (see annotated figure ‘626) of the core opposite the first side of the core;  111349-125327 attaching a first side (see annotated figure ‘626) of a light-reflecting layer (see Col. 5 L. 27 wherein the skin is made of an aluminum sheet,  see [0041] of Applicant’s description wherein the light-reflective layer is defined as an aluminum foil and Merriam-Webster dictionary that defines foil as a “a very thin sheet metal”) of a back skin (92; Fig. 6) to the first side of the core; providing a second side (see annotated figure ‘626) of the light reflective layer opposite the first side of the light reflective layer;  attaching a first side (see annotated figure ‘626) of a face skin (94 and 96; Fig. 6) to the second side of the core; and providing a plurality of holes in the face sheet (“perforated sheet”, Col. 5 L. 29).
Carr is silent regarding bonding a structural layer to the second side of the light-reflecting layer, wherein the structural layer comprising a polymeric material.
However, Czachor teaches an acoustic liner (see annotated figure ‘940) having a core (see annotated figure ‘940) comprising a plurality of cells (see annotated figure ‘940) extending between; a back skin (32; Fig. 1) made of metal sheet ([0015]);  a face skin (see annotated figure ‘940); and a structural layer (50 and 52; Fig. 1) bonded to a second side of the back skin (see annotated figure ‘940) and comprising a polymeric material (see [0016] wherein the layer is made of Kevlar which is a polymeric material).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Carr to have bonding a structural layer to the second side and the structural layer comprising a polymeric material, as taught by Czachor, to provide ballistic protection, as recognized by Czachor (see [0016]).
Carr in view of Czachor, as stated above, is silent regarding forming the plurality of holes with a laser subsequent to bonding the structural layer and attaching the first side of the face skin to the second side of the core.
However, Reeves teaches an acoustic liner (120; Fig. 4) and its method of formation (see Title and Abstract), comprising providing a back skin  (132; Fig. 6) with a bonded structural layer (see [0032] wherein the back skin is formed of a plurality of structural layers bonded together), a front skin (134; Fig. 4), and a liner core (128; Fig. 6), attaching the core to the back skin and the front skin (see Fig. 5), forming a plurality of holes on a first side of the face sheet (see Figs. 5-6) with a laser (214; Fig. 6) subsequent to bonding the structural layer and attaching the first side of the face skin to the second side of the core (see Figs. 5-6 and [005, 7] wherein the face sheet and back sheet, and thus the plurality of structural layers bonded together, are first attached and then the holes are formed).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Carr in view of Czachor to have forming the plurality of holes with a laser subsequent to bonding the structural layer and attaching the first side of the face skin to the second side of the core, as taught by Reeves, to  accurately produces uniform perforations having a designated size and shape and pattern in a timely, energy efficient, and cost-effective manner, as recognized by Reeves (see [000]).

Regarding Claim 10: Carr in view of Czachor and further in view of Reeves teaches all the limitations of Claim 9, and Carr further discloses attaching the first side of the light-reflecting layer to the first side of the core comprises bonding the first side of the light-reflecting layer to the first side of the core (see Col. 5 L.21-22 wherein Beggs US 4,379, 191 is incorporated by reference and Beggs Abstract teaches bonding the back skin to the core). 

Regarding Claim 14: Carr in view of Czachor and further in view of Reeves teaches all the limitations of Claim 9, Carr further discloses the light-reflecting layer is an aluminum foil (see Col. 5 L. 27 wherein the skin is made of aluminum sheet and Figs. 3-5  wherein the sheet is very thin relative to the system in which it is incorporated, e.g. aircraft,  gas turbine engine, nacelle, cell thickness,  and see Merriam-Webster dictionary that defines foil as a “a very thin sheet metal”).

Regarding Claim 17: Carr in view of Czachor and further in view of Reeves teaches all the limitations of Claim 9, Carr further discloses the plurality of cells of the core form a honeycomb structure (“honeycomb core cells 90” Col. 5 L. 26-27).

Regarding Claim 18: Carr in view of Czachor and further in view of Reeves teaches all the limitations of Claim 9, Carr further discloses the core is made from aluminum (see Col. 5 L.21-22 wherein Beggs US 4,379, 191 is incorporated by reference and Beggs Col. 1 L. 55-61 teaches the core being made of aluminum).

Regarding Claim 19: Carr in view of Czachor and further in view of Reeves teaches all the limitations of Claim 9, and Czachor further teaches one or both of the face skin and the structural layer of the back skin comprise a plurality of bonded layers (see layers 50 and 52 Fig.1, the two layer 50 and 52 are necessarily bonded to each other to avoid to be separated when the system is in use).

. Claims 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carr (US 4,723,626) in view of Czachor (US 2003/0156940), and Reeves (US 2019/0329360), as applied to Claim 9, and further in view of Nampy (US 9,704,467).

Regarding Claim 13: Carr in view of Czachor and further in view of Reeves teaches all the limitation of Claim 9, as stated above, but is silent regarding the face skin comprising a second polymeric material.
Howerver, Nampy teaches an acoustic liner (20; Fig. 1) having a back skin (40; Fig. 2), a front skin (22; Fig. 2), and a liner core (26; Fig. 2) extending between the back skin and the front skin, wherein the front skin is made of a polymeric material (Col. 4 L. 41-45).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the face skin of Carr, Czachor, and Reeves to have the face skin comprising a polymeric material, as taught by Nampy, to take advantage of the unique physical properties of the polymerique materials for the elaboration of an acoustic panel such as toughness, rigidity, and/or lightweight.


Response to Arguments
Applicant’s arguments filed 08/24/2022 have been considered but are not convincing for the following reasons:
Applicant’s representative asserts that the combination of Carr with Czachor is improper, as one of ordinary skill in the art would not be motivated to combine the teaching, i.e. antiballistic layer, of Czachor with the acoustic liner of Carr.  More precisely, Applicant’s representative asserts that the acoustic liner of Carr is not in the proximity of the fan and thus there is no motivation to add the ballistic layer of Czachor.
However, Carr discloses an acoustic liner surrounding and in direct proximity to the fan. For example, see annotated figure ‘626, and Figs. 3-5 wherein an acoustic liner 42, positioned on an interior surface 38 of a nacelle 20 surrounds and is in direct proximity to a fan 52; Col.  L67 – Col. 2 L. 7 wherein the noise from the fan is propagating forward and aftward from the fan, and thus a fortiori discloses placing the acoustic liner surrounding and in direct proximity to the fan 52; and/or Col. 3 L. 59-66 wherein the acoustic liner is positioned on the interior surface of the nacelle downstream from the lip, i.e. in proximity to the fan.
In addition, Czachor teaches that acoustic panels are typically installed forward and aftward from the fan (see [0005]); that foreign objects can break the fan, which generate fan fragments that spread out from the fan (see [0004]); and that ballistic material needs to be installed around the  acoustic panel wherein the acoustic panel is surrounding and in direct proximity from the fan and wherein the ballistic material extends axially forward and aftward from the acoustic panel.
Consequently, Carr discloses an acoustic panel surrounding and in direct proximity to the fan and Czachor teaches wrapping such an acoustic panel with a ballistic layer by surrounding as well as by extending forwardly and aftly over the acoustic panel. In addition, Czachor provides the motivation of adding such a ballistic layer by disclosing that such a layer provides ballistic protection against fan fragment (see [0016] of Czachor).
Consequently, the combination of Carr with Czachor is appropriate and motivated.

In addition, Applicant’s representative asserts that Carr fails to discloses the light-reflective layer being an aluminum foil. More precisely, Applicant’s representative stipulates that the aluminum sheet 92 of Carr does not correspond to the definition used is the Office action of “a very thin sheet”.
 However, the term “very thin” is a relative term and needs to be considered in   proportion/relation to the context in which such a sheet is used. The aluminum sheet 92 of Carr is illustrated with a thickness that is orderly smaller than the thickness of the whole acoustic panel (see Fig. 5 and annotated figure ‘626), wherein the acoustic liner panel that is no thicker than ¾ of an inch (see Col. 3 L. 67- Col. 4 L1), and wherein the acoustic panel is with  an aircraft that is more than 150 ft long and weigh more than 200,000 lb (see the Douglass DC-8-62 recited in Col. 5 L. 52). 
Consequently, the aluminum sheet 92 of Carr, in the context in which it used, i.e. an aircraft, can be considered as a very thin sheet.


Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see notice of references cited.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODOLPHE ANDRE CHABREYRIE whose telephone number is (571)272-3482.  The examiner can normally be reached on 8:30-18:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.A.C./Examiner, Art Unit 3741     
/TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741